Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 1 of 6 Page ID #:25797



     1   MICHAEL N. FEUER, SBN 111529
           City Attorney
     2   JAMES P. CLARK, SBN 64780
         LEELA A. KAPUR, SBN 125548
     3   VALERIE L. FLORES, SBN 138572
         MICHAEL DUNDAS, SBN 226930
     4   200 North Main St., City Hall East Suite 800
         Los Angeles, California 90012
     5   mike.dundas@lacity.org
         Telephone: (213) 978-8130
     6   Facsimile: (213) 978-8312
     7
          Attorneys for Amicus Curiae City of Los Angeles
     8

     9

    10

    11                  UNITED STATES DISTRICT COURT
    12                 CENTRAL DISTRICT OF CALIFORNIA

    13
                                             Case No. 2:85-cv-4544-DMG (AGRx)
    14
         JENNY LISETTE FLORES, et
    15
         al.,
                                             ADMINISTRATIVE MOTION
    16
                       Plaintiffs,           FOR LEAVE TO FILE BRIEF
    17                                       OF 18 CITIES AND COUNTIES
                                             AS AMICI CURIAE IN
    18
         v.                                  SUPPORT OF PLAINTIFFS’
    19                                       MOTION TO ENFORCE
    20   JEFFERSON B. SESSIONS III,          SETTLEMENT
         Attorney General of the
    21   United States, et al.,
    22                  Defendants.
    23

    24

    25

    26

    27

    28
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                  AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                            MOTION TO ENFORCE SETTLEMENT
Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 2 of 6 Page ID #:25798



     1            Amici Curiae, the City of Chicago, City of Los Angeles and City of
     2   New York, together with the City and County of San Francisco, Los
     3   Angeles County Santa Clara County, and the Cities of Austin, Boston,
     4   Cambridge, Columbus (OH), Houston, New Haven, Oakland,
     5   Philadelphia, Providence, San Jose, Seattle, and Somerville hereby
     6   request leave to file the attached Proposed Brief of Amici Curiae in
     7   Support of Plaintiffs’ Motion to Enforce Settlement. A copy of the
     8   proposed brief is attached to this motion as Attachment 1.
     9            Plaintiffs and Defendants both consent to amici’s filing of this
    10   brief.
    11            On September 7, 2018, the Department of Homeland Security
    12   (“DHS”) and the Department of Health and Human Services (“HHS”)
    13   (collectively, the “Departments”) proposed rules “to amend regulations
    14   relating to the apprehension, processing, care, custody, and release of
    15   alien juveniles” (“Rules”) in a Notice of Proposed Rule Making published
    16   in the Federal Register.
    17            The factors precipitating the publication of the Rules, i.e. forced
    18   family separation, was a creation of Defendants’ own doing, and amici
    19   assert that Plaintiffs’ Motion to Enforce Settlement is necessary for the
    20   well-being of not just Plaintiffs and their families, but also amici’s
    21   interests in seeing the requirements of the FSA be properly applied and
    22   enforced within our respective jurisdictions.
    23            Specifically, amici, care deeply about their immigrant populations
    24   (many of the largest in the country) and have a strong interest in
    25   protecting the rights and well-being of immigrant children and their
    26   families, including asylum seekers, as they seek protection in the United
    27   States. These interests are reflected in, for example, the adoption of
    28   welcoming-city ordinances and policies, the oversight of state-licensed
                   ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                     AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                               MOTION TO ENFORCE SETTLEMENT
                                               1
Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 3 of 6 Page ID #:25799



     1   facilities housing minor children, the provision of healthcare services,
     2   and the provision of funds for immigrant legal services.
     3        Amici are where many of these families and children have gone,
     4   and will continue to go, after they are released from detention. Thus,
     5   amici are on the front lines of connecting these recently released
     6   immigrants to essential health, medical, language, and social services,
     7   as well as legal representation throughout all stages of their
     8   immigration proceedings. Amici do this not just because it is good policy
     9   and in the public’s interest, but also because the sooner immigrant
    10   residents are connected to such services, the better they are able to
    11   settle and thrive.
    12        Amici have grave concerns with the Rules because they would
    13   result in longer detentions and lower standards of care for immigrant
    14   children, thus increasing the well-documented risks of such detention
    15   and impeding amici’s ability to properly serve the needs of their
    16   immigrant residents. For the foregoing reasons, amici respectfully
    17   request the court’s grant the motion to file the attached brief.
    18

    19                                        Respectfully submitted,
         Dated:      November 7, 2018
    20                                        By:/s/    Michael Dundas
    21                                            Michael N. Feuer
                                                    City Attorney
    22                                            James P. Clark
                                                  Leela Kapur
    23                                            Valerie Flores
                                                  Michael Dundas
    24                                            200 North Main Street,
                                                  City Hall East Suite 800
    25                                            Los Angeles, CA 90012
    26                                            Attorneys for Amicus Curiae
                                                    City of Los Angeles, California
    27

    28
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                  AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                            MOTION TO ENFORCE SETTLEMENT
                                              2
Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 4 of 6 Page ID #:25800



     1
            Edward N. Siskel                      Zachary W. Carter
     2         Corporation Counsel                  Corporation Counsel
            Jane Elinor Notz                      100 Church Street
     3      Rebecca Hirsch                        New York, NY 10007
            30 N. LaSalle Street, Suite 800
     4      Chicago, IL 60602                     Attorney for Amicus Curiae
                                                    City of New York, New York
     5
            Attorneys for Amicus Curiae
     6
              City of Chicago, Illinois
     7
            Dennis J. Herrera                     Margaret L. Carter
     8          City Attorney                     O’Melveny & Myers LLP
            City Hall Room 234                    400 S. Hope Street
     9      One Dr. Carlton B. Goodlett           Los Angeles, CA 90071
            Pl.
    10      San Francisco, CA 94102               Attorney for Amicus Curiae
                                                    Los Angeles County, California
    11      Attorney for Amicus Curiae
    12        City and County of San
               Francisco, California
    13
            James R. Williams                     Anne L. Morgan
    14
               County Counsel                       City Attorney
            70 West Hedding St., 9th Fl.          PO Box 1546
    15
            San Jose, CA 95110-1770               Austin, TX 78767
    16
            Attorney for Amicus Curiae            Attorney for Amicus Curiae
               County of Santa Clara,                City of Austin, Texas
    17
               California
    18
            Eugene O’Flaherty                     Nancy E. Glowa
    19        Corporation Counsel                    City Solicitor
            One City Hall Square, Rm. 615         795 Massachusetts Avenue
    20      Boston, MA 02201                      Cambridge, MA 02139
    21      Attorney for Amicus Curiae            Attorney for Amicus Curiae
                                                     City of Cambridge,
    22         City of Boston,                       Massachusetts
               Massachusetts
    23
            Zach Klein                            Ronald C. Lewis
    24         City Attorney                         City Attorney
            77 N. Front St – 4th Floor            900 Bagby, 4th Floor
    25      Columbus, OH 43215                    Houston, Texas 77002
    26      Attorney for Amicus Curiae            Attorney for Amicus Curiae
                                                     City of Houston, Texas
    27         City of Columbus, Ohio
    28
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                  AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                            MOTION TO ENFORCE SETTLEMENT
                                              3
Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 5 of 6 Page ID #:25801



     1
            John Rose, Jr.                        Barbara J. Parker
     2         Corporation Counsel                   City Attorney
            165 Church Street, 4th Flr.           One Frank H. Ogawa Plaza, 6th
     3      New Haven, CT 06510                   Flr.
                                                  Oakland, California 94612
     4
            Attorney for Amicus Curiae            Attorney for Amicus Curiae
     5         City of New Haven,                    City of Oakland, California
               Connecticut
     6
            Marcel S. Pratt                       Jeffrey Dana
     7         City Solicitor                        City Solicitor
            City of Philadelphia Law              444 Westminster Street, Suite
     8      Department                            220
            1515 Arch Street, 17th Floor          Providence, RI 02903
     9      Philadelphia, PA 19102
                                                  Attorney for Amicus Curiae
    10
            Attorney for Amicus Curiae               City of Providence,
                                                     Rhode Island
    11         City of Philadelphia,
               Pennsylvania
    12
            Richard Doyle                         Peter S. Holmes
    13         City Attorney                         City Attorney
            Office of the City Attorney           701 Fifth Avenue, Suite 2050
    14      200 E. Santa Clara Street,            Seattle, WA 98104-7097
            16th Flr.
    15      San Jose California 95113-            Attorney for Amicus Curiae
            1905                                     City of Seattle, Washington
    16

    17      Attorney for Amicus Curiae
               City of San Jose, California
    18
            Francis X. Wright, Jr.
    19         City Solicitor
            93 Highland Avenue
    20      Somerville, MA 02143
    21
            Attorney for Amicus Curiae
    22         City of Somerville,
               Massachusetts
    23

    24

    25

    26

    27

    28
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                  AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                            MOTION TO ENFORCE SETTLEMENT
                                              4
Case 2:85-cv-04544-DMG-AGR Document 519 Filed 11/07/18 Page 6 of 6 Page ID #:25802



     1

     2
                             CERTIFICATE OF SERVICE
     3
              I hereby certify that on November 7, 2018, a copy of the foregoing
     4
         Administrative Motion for Leave to File Brief of 18 Cities and Counties
     5
         as Amici Curiae in Support of Plaintiffs’ Motion to Enforce Settlement;
     6
         and attached Proposed Brief were filed and served pursuant to the
     7
         Court’s electronic filing procedures using CM/ECF.
     8

     9

    10                                                /s/   Michael Dundas

    11
                                                            Michael Dundas

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE BRIEF OF 18 CITIES
                  AND COUNTIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFFS’
                            MOTION TO ENFORCE SETTLEMENT
                                              5
